Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 objected to because of the following informalities:  reference numbers should be in parenthesis or omitted.  Appropriate correction is required.
Independent claim 4 objected to because of the following informalities:  claim 4 should be renumbered as claim 5.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 calls for a first board frame, a second board frame, and a cap engaged with a top of said first and second board frames. This limitation is depicted in fig.11 and/or fig.14 of the application. Claim 15, which depends from claim 14 and claim 1, further calls for a third upright and a fourth upright positioned directly above said first upright and said second upright, respectively. This limitation was not described in the specification or illustrated in the drawing. Claim 15 further calls for third and fourth immediate rails that would be positioned above the cap. This limitation was not described in the specification or illustrated in the drawing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said air conduit" in line 5 and “the light source” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Independent claim 4 recites the limitation "said light system" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said second light source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims depend from a rejected base claim are also rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (2014/0137472) in view of Akagi (4965962).
For claim 1, Anderson discloses A method of growing a plant (at least fig.20, also see fig.1 for illustration, the method steps are readily apparent during operation of the 
Anderson is silent about a light support engaged with said board frame adjacent an upper end of said first upright and said second upright, wherein said light support comprises a first extension and a second extension extending upward from said board frame.
Akagi teaches a light support (fig.13 for 204) engaged with said board frame adjacent an upper end of said first upright and said second upright, wherein said light support comprises a first extension (fig.13 for left extension 204) and a second extension (fig.13 for right extension 204) extending upward from said board frame (fig.13). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson with a light support comprises a first extension and a second extension extending upward from said board frame as taught by Akagi in order to allow mounting of light for optimal growth. 

Akagi teaches a light system engaged with said light support (at least fig.13 for 205 and/or 206). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson as modified by Akagi with a light system engaged with said light support as taught by Akagi in order to allow light to be provided to the plants for optimal growth. 
Anderson as modified by Akagi is silent about a light support is configured to support said light system and move said light system upward and downward with respect to said board frame.
Anderson teaches an alternative embodiment comprising a light support is configured to support said light system and move said light system upward and downward (at least fig.23 and/or para 0127-0128). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson as modified by Akagi with a light support is configured to support said light system and move said light system upward and downward as taught by Anderson (fig.23) in order to allow plants on different size support structure to receive adequate amount of light for optimal growth. 
Anderson as modified by Akagi is silent about arranging a second plant support structure in a second row, wherein said second plant support structure has a height, a width, and a length equal to said height, said width, and said length of said first plant support structure, respectively, wherein said first plant support structure is laterally spaced from said second plant support structure so LGF-P1008-C2Growing System26 of 32as to create an aisle between said 
Akagi teaches a method of arranging a second plant support structure in a second row (at least figs. 12-13), wherein said second plant support structure has a height, a width, and a length equal to said height, said width, and said length of said first plant support structure (at least figs. 12-13), respectively, wherein said first plant support structure is laterally spaced from said second plant support structure so LGF-P1008-C2Growing System26 of 32as to create an aisle between said first and second plant support structures (at least figs. 12-13), and wherein said light system is positioned in a portion of said aisle (at least figs. 12-13). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson as modified by Akagi with a step of arranging a second plant support structure in a second row, wherein said second plant support structure has a height, a width, and a length equal to said height, said width, and said length of said first plant support structure, respectively, wherein said first plant support structure is laterally spaced from said second plant support structure so LGF-P1008-C2Growing System26 of 32as to create an aisle between said first and second plant support structures, and wherein said light system is positioned in a portion of said aisle as taught by Akagi in order to allow a number of plants to be grown at the same time. 
For claim 3, Anderson as modified by Akagi is silent about at least one light source and an air conduit. 
Anderson teaches an alternative embodiment comprising a light system comprising at least one light source and an air conduit (at least fig.23). It would have been obvious to one having ordinary skill in the art at the time the invention was made 
For claim 4, Anderson as modified by Akagi discloses step of directing a volumetric flow of air to said first and said second plant support structures from said air conduit (Anderson at least para 0128). 
For claim 4, Anderson discloses A method of growing a plant (at least fig.20, also see fig.1 for illustration, the method steps are readily apparent during operation of the device), said method comprising: arranging a first plant support structure in a row (at least fig.20), wherein said first plant support structure has a height (at least fig.20), a width (at least fig.20), and a length (at least fig.20).
Anderson is silent about providing a light support on said first plant structure, wherein said light support is positioned above a board frame of said first plant support structure; engaging said light system with said light support.
Akagi teaches providing a light support on said first plant structure (fig.13 for #204), wherein said light support is positioned above a board frame of said first plant support structure (at least fig.13); e. engaging said light system with said light support (at least fig.13 for light system of 205 and/or 206). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson with a light support on said first plant structure, wherein said light support is positioned above a board frame of said first plant support structure; engaging said light 
Anderson as modified by Akagi is silent about wherein said light support is configured to support said light system and move said light system upward and downward with respect to said board frame.
Anderson teaches an alternative embodiment comprising a light support is configured to support said light system and move said light system upward and downward (at least fig.23 and/or para 0127-0128). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson as modified by Akagi with a light support is configured to support said light system and move said light system upward and downward as taught by Anderson (fig.23) in order to allow plants on different size support structure to receive adequate amount of light for optimal growth. 
Anderson as modified by Akagi is silent about arranging a second plant support structure in a row, wherein said second plant support structure has a height, a width, and a length equal to said height, said width, and said length of said first plant support structure, respectively, and wherein said first plant support structure is laterally spaced from said second plant support LGF-P1008-C2Growing System27 of 32structure so as to create an aisle between said first and second plant support structures. 
Akagi teaches a method of arranging a second plant support structure in a second row (at least figs. 12-13), wherein said second plant support structure has a height, a width, and a length equal to said height, said width, and said length of said first plant support structure (at least figs. 12-13), respectively, wherein said first plant 
Anderson as modified by Akagi is silent about affixing an air conduit to a light system; positioning said air conduit and said light system in said aisle; moving said air conduit and said light system within said aisle.
Anderson teaches an alternative embodiment comprising steps of affixing an air conduit to a light system (at least fig.23); positioning said air conduit and said light system in said aisle (at least fig.23 and/or fig.35B for illustration); moving said air conduit and said light system within said aisle (at least fig.23 and/or para 0127-0128). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson as modified by Akagi with steps of affixing an air conduit to a light system; positioning said air conduit and said light system in said aisle; moving said air conduit and said light system within said aisle as taught by 
Anderson as modified by Akagi is silent about moving said air conduit and said light system within said aisle at a specific interval.
	Anderson teaches an accessory frame moving along a length at a specific interval (at least para 0124 and/or 0133). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the movement of the air conduit and the light system within said aisle with a movement at a specific interval as taught by Anderson in order to allow optimal condition to be maintained. 
For claim 5, Anderson as modified by Akagi discloses step of directing a volumetric flow of air to said first and said second plant support structures from said air conduit (Anderson at least para 0128). 
For claim 6, Anderson as modified by Akagi discloses wherein said air conduit is further defined as being in fluid communication with an HVAC system (Anderson, at least para 0129).
For claim 9, Anderson as modified by Akagi discloses wherein said step of moving said air conduit and said light system is further defined as moving in a vertical dimension (Anderson, at least fig.23 and/or para 0127-0128). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as modified by Akagi as applied to claims 1, 3-4, 4-6, and 9 above, and further in view of Sawyer et al. (281797).
For claim 2, Anderson as modified by Akagi is silent about the light system further comprises a support frame having a height, a width, and a thickness, wherein 
Anderson teaches an alternative embodiment comprising a light system (fig. 23 and/or fig.18A for system of 400 and/or 552) further comprises a support frame (fig.18A) having a height (fig.18A), a width (fig.18A), and a thickness (fig.18A), wherein such support frame is substantially planar having a first surface (fig.18A for a surface of a vertical piece) and a second surface (fig.18A for another surface of the vertical piece or an adjacent vertical piece) such that said first surface opposes said second surface (fig.18A), wherein a void is formed in said support frame (fig.18A for an opening) and passes from said first surface to said second surface (fig.18A), wherein said air conduit is affixed to said support frame (fig.23); and, ii. wherein the light source is positioned in said void (fig.18A for light 406). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson as modified by Akagi with a light system comprises a support frame, wherein a void is formed in said support frame and passes from said first surface to said second surface, wherein said air conduit is affixed to said support frame; and wherein the light source is positioned in said void as taught by Anderson (fig.18A and/or fig.23) in order to allow 
Anderson as modified by Akagi is silent about wherein said light source extends outward from said support frame beyond both said first surface and said second surface to provide light to plants on either side of said aisle simultaneously.
Sawyer teaches a light source positioned in a void and extends outward from said support frame beyond both said first surface and said second surface (at least fig.2 for light source of #d and #B positioned in a void of frame F and extends beyond surfaces of the frame). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson as modified by Akagi with light source extends outward from said support frame beyond both said first surface and said second surface as taught by Sawyer depending on user’s preferences and/or the distance between the planting structure in order to allow plants to receive adequate amount of light for optimal growth. 
Claim 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as modified by Akagi as applied to claims 1, 3-4, 4-6, and 9 above, and further in view of Michaloski (5040329).
For claim 7, Anderson as modified by Akagi discloses a light source (Anderson at least fig.23, Akagi, at least fig.13). 
Anderson as modified by Akagi wherein said second light source is positioned above said air conduit and said light source is positioned below said air conduit.
Michaloski discloses an arrangement wherein said second light source is positioned above said air conduit and said light source is positioned below said air 
For claim 8, Anderson as modified by Akagi and Michaloski is silent about wherein said light system further comprises a first light cover on a first side of said light source and a second light cover on a second side of said light source, wherein said first and second light covers are engaged with said support frame.
Michaloski teaches a first light cover on a first side of said light source (fig.3 for left side) and a second light cover on a second side of said light source (fig.3 for right side), wherein said first and second light covers are engaged with said support frame (at least fig.1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light system of Anderson as modified by Akagi and Michaloski with a first light cover on a first side of said light source and a second light cover on a second side of said light source, wherein said first and second light covers are engaged with said support frame as taught by Michaloski in order to allow light to be directed toward desired directions. 
For claim 10, Anderson as modified by Akagi is silent about step of providing a second light system, wherein said second light system is positioned below said light system, and wherein said second light system comprises: i. a support frame having a 
Michalsoki teaches a second light system, wherein said second light system is positioned below said light system (at least fig.1 for a second light 7 below a top light 7). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson as modified by Akagi with a second light system is positioned below said light system as taught by Michaloski in order to allow plants at lower level to receive light for growth. 
Anderson teaches an alternative embodiment comprising a support frame (at least fig.23 and/or fig.18A) having a void formed therein, wherein said air conduit is affixed to said support frame (at least fig.23); and, ii. a light source positioned in said void (at least fig.18A for light 406). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the light system of Anderson as modified by Akagi and Michaloski with a support frame having a void formed therein, wherein said air conduit is affixed to said support frame; and, ii. a light source positioned in said void as taught by Anderson (fig.18A and/or fig.23) in order to allow plants on different planting support can simultaneously receive treatment for optimal growth. 
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Akagi and Orsi (6021602).
For claim 11, Anderson discloses A growing system (at least fig.20 and/or fig.8 for illustration) comprising: a. a plant support structure (at least fig.20) comprising: i. a foot (at least fig.22 for foot 510) engaged with a floor surface; ii. a first board frame (fig.8 for illustration of board frame of 290 and/or 296) engaged with said foot, wherein said 
Anderson is silent about  a light support engaged with said first board frame adjacent an upper end thereof, wherein said light support comprises a first extension and a second extension extending upward from said first board frame; vi. a light system engaged with said light support, wherein said light support is configured to support said light system.
 Akagi teaches a light support (fig.13 for 204) engaged with said board frame adjacent an upper end thereof, wherein said light support comprises a first extension (fig.13 for left extension 204) and a second extension (fig.13 for right extension 204) extending upward from said board frame (fig.13); a light system engaged with said light support (at least fig.13 for 205 and/or 206). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson with a light support comprises a first extension and a second extension extending upward from said board frame and a light system engaged with said light 
Anderson as modified by Akagi is silent about  wherein said light support is configured to move said light system upward and downward with respect to said board frame.
Anderson teaches an alternative embodiment comprising a light support is configured to support said light system and move said light system upward and downward (at least fig.23 and/or para 0127-0128). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Anderson as modified by Akagi with a light support is configured to support said light system and move said light system upward and downward as taught by Anderson (fig.23) in order to allow plants on different size support structure to receive adequate amount of light for optimal growth. 
Anderson as modified by Akagi is silent about  a cap engaged with a top of said first board frame and a top of said second board frame.
Orsi teaches a cap engaged with a top of said first board frame and a top of said second board frame (at least fig.4 for cap 17). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Anderson as modified by Akagi with a cap engaged with a top of said first board frame and a top of said second board frame as taught by Orsi in order to allow the frames to be retained in desired position. 
For claim 12, Anderson as modified by Akagi and Orsi discloses wherein said first board frame is further defined as comprising an upright (Anderson, fig.20A for 
For claim 13, Anderson as modified by Akagi and Orsi discloses wherein said foot further comprises a base (Anderson, fig.22 for base 514) having a substantially planar exterior surface (Anderson, fig. 22) and a tab (Anderson, fig.22 for 512) integrally formed with said base, wherein said tab is angled with respect to said base (Anderson, fig.22).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as modified by Akagi and Orsi as applied to claims 11-13 above, and further in view of Dos Santos (2012/0227320).
For claim 14, Anderson as modified by Akagi and Orsi discloses wherein said first board frame is further defined as comprising: a. a first upright (Anderson, fig.20 and/or fig.8 for 290) extending upward from an upright base (Anderson, fig.20A for base 258 in upright position) wherein said first upright is angled with respect to the vertical dimension (Anderson, fig.20A and/or fig.8); b. a second upright (Anderson, fig.20 and/or fig.8 for 296) extending upward from a second upright base (Anderson, fig.20A for base 258 in upright position), wherein said second upright is angled with respect to the vertical dimension (Anderson, fig.8), and wherein said second upright is spaced from said first upright (Anderson, fig.8); c. an intermediate rail (Anderson, 252) engaged with said first and said second uprights adjacent a top end of both said first and said second uprights (Anderson, fig.8); and, d. a second intermediate rail (Anderson, fig.8 for 258) 
Anderson as modified by Akagi and Orsi is silent about wherein said intermediate rail is formed with an upper lip and a lower lip extending outward at an angle from said first and second uprights, wherein said second intermediate LGF-P1008-C2Growing System30 of 32rail is formed with an upper lip and a lower lip extending outward at an angle from said first and second uprights.
Dos Santos teaches a rail formed with an upper lip and a lower lip extending outward at an angle from a vertical position (see below fig.). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rail of Anderson as modified by Akagi and Orsi with a rail formed with an upper lip and a lower lip extending outward at an angle from a vertical position as taught by Dos Santos depending on a type of tray and/or accessories to which the rail provide support in order to provide a stable supporting surface. 

    PNG
    media_image1.png
    166
    135
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  4059922, 4255896, 4704818, 4869019, 6000173, 8181391 each discloses a board frame structure. However, the prior arts of record fail to teach or render obvious a board frame as claimed in detailed, especially the feature of: a third upright and a fourth upright positioned directly above said first upright and said second upright, respectively, that would be positioned above the cap engaging a top of the first and second board frame; and third and fourth immediate rails that would be positioned above the cap engaging a top of the first and second board frame. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 4-11 of U.S. Patent No. 9814186 in view of Akagi (4965962). claims 1-3 and 4-11 of U.S. Patent No. 9814186 discloses all the limitations as claimed in claims 4-10 except for a light support engaged with said board frame comprises a first extension and a second extension extending upward from said board frame. Akagi teaches a light support (fig.13 for 204) engaged with said board frame adjacent an upper end of said first upright and said second upright, wherein said light support comprises a first extension (fig.13 for left extension 204) and a second .
Claims 1, 3-4, independent claim 4, and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent No. 11083141 in view of Orsi (6021602). claims 1 and 5-7 of U.S. Patent No. 11083141 discloses all the limitations as claimed in claims 1, 3-4, independent claim 4, and 11 except for a cap engaged with a top of said first board frame and a top of said second board frame. Orsi teaches a cap engaged with a top of said first board frame and a top of said second board frame (at least fig.4 for cap 17). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of U.S. Patent No. 11083141 with a cap engaged with a top of said first board frame and a top of said second board frame as taught by Orsi in order to allow the frames to be retained in desired position. 
Claim 1, 11, and 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-10, 14-15, 18-20 of copending Application No. 16/371969 in view of Orsi (6021602). claims -2, 5, 7-10, 14-15, 18-20 of copending Application No. 16/371969 discloses all the limitations as claimed in claims 11, 11, and 14 except for a cap engaged with a top of said first board frame and a top of said second board frame. Orsi teaches a cap engaged with a top of said first board frame and a top of said second board frame (at least fig.4 for cap 17). It would have .
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20030089037, 20060156624, 20120085026, 20140000162 each discloses a growing system in racks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THANH PHAM/Primary Examiner, Art Unit 3643